DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-20 are currently pending in this application.
Claim Objections
	Claims 13 and 14 have been amended in order to overcome the objections to the claims. Therefore, the objections to claims 13 and 14 have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/065,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,855,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 was filed after the mailing date of the non-final rejection on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
09/24/2021 was filed after the mailing date of the non-final rejection on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/15/2021 was filed after the mailing date of the non-final rejection on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/01/2021 was filed after the mailing date of the non-final rejection on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/11/2022 was filed after the mailing date of the non-final rejection on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
	On pages 9-10 of the Applicant’s Remarks, the Applicant argues that, “This rejection is improper and must be withdrawn for at least the reason that the cited references, alone or in combination, fail to disclose the claimed aspects of the invention. For example, the cited the second coding (enhancement layer) block is spatially corresponding to the first coding (base layer) block such that the first and second coding blocks correspond to a same spatial area within the first and second arrays, respectively, wherein a spatial resolution of the first array is different than a spatial resolution of the second array. Rather, as discussed above, Wang describes copying base layer intra mode to "multiple neighboring 4x4 blocks in the enhancement layer," but fails to disclose or suggest whether the base layer block and the neighboring enhancement layer blocks correspond to a same spatial area within the base and enhancement layer arrays, respectively. Accordingly, for at least the foregoing reasons, the cited references fail to disclose each and every feature of amended independent claim 1. The rejection is therefore improper and must be withdrawn.”

In video coding, it is common to use Coded Block Pattern (CBP) to indicate how the prediction residue is distributed in MB [See Wang, 0074]. A CBP of value 0 indicates that the prediction residue is 0 [See Wang, 0074]. When the base layer is of a different resolution, CBP in the base layer is converted to the proper scale of the enhancement layer, as shown in FIG. 3 [See Wang, 0075]. A particular example is that the base resolution is half of that of the enhancement layer in both dimensions [See Wang, 0075]. Normally a CBP bit is sent for each 8x8 luma block in an MB [See Wang, 0075]. By checking one CBP bit at proper position, it is possible to know whether the prediction residue from a spatial base layer is 0 [See Wang, 0075]. This is explained at the left side of FIG. 3 [See Wang, 0075]. Chroma CBP can also be checked in a similar manner in order to determine whether Residual Prediction should be use [See Wang, 0075].

    PNG
    media_image1.png
    540
    656
    media_image1.png
    Greyscale

	As can be seen in Fig. 3, the base layer and the enhancement layer are different resolutions. When the intra predication mode of the base layer is copied to the enhancement layer, the corresponding (spatial) area is known and can be seen in Fig. 3. Due to the differing resolutions, the spatial area of the base layer than contains one 4x4 block is related spatially to multiple (four in Fig. 3’s case) 4x4 blocks. Thus, Wang discloses that when mode inheritance (copying) occurs and intra mode the resolutions of the enhancement layer and the base layer are different, the base layers are proper scales of each other. Therefore, the base layer block is the same spatial area in the base layer as the enhancement layer blocks in the enhancement layer. 
Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (Hereafter, “Lee”) [US 2006/0233254 A1] in view of “Results of CE on separate prediction modes for 4:4:4 coding (CE9)”, Sekiguchi S et al. (Hereafter, “Sekiguchi”) in further view of Wang et al. (Hereafter, “Wang”) [US 2006/0153295 A1] in even further view of Vieron et al. (Hereafter, “Vieron”) [US 2008/0267291 A1].
In regards to claim 1, Lee discloses a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples ([0008] a bitstream may consist of multiple layers, i.e., a base layer and first and second enhanced layers), comprising: an extractor configured for: extracting, from the data stream ([0152] decodes a base layer bitstream to extract texture data and motion data (e.g., motion vector, partition information, reference frame number, etc.) in a base layer frame), a first set of coding parameters ([0152] decodes a base layer bitstream to extract texture data and motion data (e.g., motion vector, partition information, reference frame number, etc.) in a base layer frame) associated with a first coding block in a first array of information samples ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame) ([Fig. 17] the enhancement layer and base layer are reconstructed), extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples ([0073] Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector.) ([0073] Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.) based on the first set of coding parameters ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame), and ([0073] Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame. [0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame); a predictor configured for: ([0073] FIG. 6 is a diagram showing an example of motion prediction in video coding according to an exemplary embodiment of the present invention.  Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector.  Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.  Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to 21 or 25 in FIG. 6 denotes a macroblock (or sub-block), a slice, or a frame.  For convenience of explanation, it is assumed that the motion prediction is performed on a macroblock-by-macroblock basis.  A motion vector for a base layer macroblock 21 is the same as a motion vector for an enhancement layer macroblock 25.), ([0073] using the predicted motion vector for the enhancement layer, [0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame); and a reconstructor configured for reconstructing the second coding block based on the predicted second coding block ([Fig. 17] reconstruction occurs in the video decoder).
Sekiguchi discloses an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first coding block ([Page 1] intra-only coding using the syntax is known, [Page 13] decoding using coding prediction mode information), extracting, from the data stream, inter-plane interchange information associated with a second coding block in a second array of information samples that represents a second color component of the video, wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters ([Page 13] mode_extension_flag equal to 0 specifies one common coding prediction mode information multiplexed in the macroblock_layer() is used for decoding of all three color components), and responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters, deriving, the second set of coding parameters ([Page 13] mode_extension_flag equal to 1 specifies separate coding prediction mode information in the macroblock_layer() is used for decoding each color component).
Wang discloses a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples ([Title] Method and system for inter-layer prediction mode coding in scalable video coding), comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples that represents a first color component of the video ([0016] If the MB is an intra-MB, it is necessary to code the information, such as: [0017] MB type to indicate that this is an intra-MB; [0018] Intra-frame prediction modes used for luma. If the luma signal is predicted using the intra 4x4 mode, then each 4x4 block in the 16x16 luma block can have its own prediction mode, and sixteen intra 4x4 modes are coded for an MB. If luma signal is predicted using the intra 16x16 mode, then only one intra 16x16 mode is associated with the entire MB; [0019] Intra-frame prediction mode used for chroma.), wherein the first set of coding parameters is to be used for reconstructing the first coding block ([0005] Decode the syntax elements of the MB, syntax elements including prediction modes and associated parameters; [0006] Based on syntax elements, retrieve the pixel predictors for each partition of MB. An MB can have multiple partitions, and each partition can have its own mode information; [0007] Perform entropy decoding to obtain the quantized coefficients; [0008] Perform inverse transform on the quantized coefficients to reconstruct the prediction residue; and [0009] Add pixel predictors to the reconstructed prediction residues in order to obtain the reconstructed pixel values of the MB.), extracting, from the data stream, inter-plane interchange information associated with a second coding block in a ([0016] If the MB is an intra-MB, it is necessary to code the information, such as: [0017] MB type to indicate that this is an intra-MB; [0018] Intra-frame prediction modes used for luma. If the luma signal is predicted using the intra 4x4 mode, then each 4x4 block in the 16x16 luma block can have its own prediction mode, and sixteen intra 4x4 modes are coded for an MB. If luma signal is predicted using the intra 16x16 mode, then only one intra 16x16 mode is associated with the entire MB; [0019] Intra-frame prediction mode used for chroma.), wherein the inter-plane interchange information signals whether a second set of coding parameters used for reconstructing the second coding block is to be derived based on the first set of coding parameters ([0022] Mode Inheritance from Base Layer (MI). In this mode, no additional syntax elements need to be coded for an MB except the MI flag. MI flag is used for indicating that the mode decision of this MB can be derived from that of the corresponding MB in the base layer. If the resolution of the base layer is the same as that of the enhancement layer, all the mode information can be used as is. If the resolution of the base layer is different from that of the enhancement layer (for example, half of the resolution of the enhancement layer), the mode information used by the enhancement layer needs to be derived according to the resolution ratio.), and ([0043] The present invention improves the inter-layer prediction modes as follows:  Mode Inheritance from Base Layer when the Base Layer MB is Coded in Intra Mode. [0044] Normally MI is used for an MB in the enhancement layer only when the corresponding MB in the base layer is an inter-MB. According to the present invention, MI is also used when the base layer MB is an intra-MB. If the base layer resolution is the same as that of the enhancement layer, the modes are used as is. [0080] In sum, intra 8x8 and intra 4x4 are different luma prediction types. The basic idea in intra prediction is to use the edge pixels in the neighboring block (that are already processed and reconstructed) to perform directional prediction of the pixels in the block being processed. A particular mode specifies a prediction direction, such as down-right direction, or horizontal direction, and so on.), which is spatially corresponding to the first coding block such that the first and second coding blocks correspond to a same spatial area within the first and second arrays, respectively ([0075 and Fig. 3] When the base layer is of a different resolution, CBP in the base layer is converted to the proper scale of the enhancement layer, as shown in FIG. 3), wherein a spatial resolution of the first array is different than a spatial resolution of the second array ([0030] Improvements can be achieved by using MI even when the base layer MB is encoded in intra mode as follows: [0031] Copy intra 4x4 mode of one 4x4 block in the base layer to multiple neighboring 4x4 blocks in the enhancement layer if the base layer resolution is lower than the enhancement layer resolution.), and predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block ([0005] Decode the syntax elements of the MB, syntax elements including prediction modes and associated parameters; [0006] Based on syntax elements, retrieve the pixel predictors for each partition of MB. An MB can have multiple partitions, and each partition can have its own mode information; [0007] Perform entropy decoding to obtain the quantized coefficients; [0008] Perform inverse transform on the quantized coefficients to reconstruct the prediction residue; and [0009] Add pixel predictors to the reconstructed prediction residues in order to obtain the reconstructed pixel values of the MB. [0044] Normally MI is used for an MB in the enhancement layer only when the corresponding MB in the base layer is an inter-MB. According to the present invention, MI is also used when the base layer MB is an intra-MB. If the base layer resolution is the same as that of the enhancement layer, the modes are used as is.); and a reconstructor configured for reconstructing the second coding block based on the predicted second coding block ([Fig. 4] reconstruction occurs).
Vieron discloses a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples ([0001] The invention relates to spatially scalable encoding and decoding processes that use a method for deriving coding information. More particularly, it relates to a method, also called inter-layer prediction method, for deriving coding information for high resolution images from the coding information of low resolution images.), comprising: an extractor configured for: extracting, from the data stream, a first set of coding parameters associated with a first coding block in a first array of information samples ([0043] first coding means for coding the low resolution images, said first coding means generating coding information for the low resolution images and a base layer data stream), a predictor configured for: copying, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, at least one of the first set of coding parameters associated with the first coding block as equal to at least one of the second set of coding parameters associated with the second coding block, ([0044] inheritance means for deriving coding information for at least one image part of a high resolution image from coding information of at least one image part of a low resolution image; and [0045] second coding means for coding the high resolution images using said derived coding information, said second coding means generating an enhancement layer data stream.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee with the determination of the same coding prediction mode information to be used for the color components of the macroblock layers or for separate coding mode prediction information to be used for the color components of the macroblock layers as taught by Sekiguchi in order to improve the decoding of color components of macroblock layers. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee and Sekiguchi with the inheritance from the base layer to the enhancement layer by copying of the intra mode, wherein the intra mode has directionality as taught by Wang. The motivation behind this modification would have been to 

In regards to claim 2, the limitations of claim 1 have been addressed. Lee discloses wherein the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters ([0152] decodes a base layer bitstream to extract texture data and motion data (e.g., motion vector, partition information, reference frame number, etc.) in a base layer frame), residual information associated with the second coding block ([0021] decoding a residual prediction flag indicating whether residual data for an enhancement layer block of a multi-layered video signal is predicted from residual data for a lower layer block corresponding to the residual data for the enhancement layer block).

In regards to claim 3, the limitations of claim 2 have been addressed. Lee discloses wherein the reconstructor is configured for reconstructing the second coding block based on the predicted second coding block ([0158] the reconstructed current frame is fed to the enhancement layer decoder) and the residual information associated with the second coding block ([0161] An adder 715 adds the reconstructed residual frame to the base layer frame provided by the base layer decoder 600 in order to reconstruct a frame.).
In regards to claim 4, the limitations of claim 1 have been addressed. Lee fails to explicitly disclose wherein the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene.
Sekiguchi discloses wherein the different types of spatially sampled information include brightness, color ([Page 13] color components of the macroblock layers), depth, or transparency information of the scene.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee with the determination of the same coding prediction mode information to be used for the color components of the macroblock layers or for separate coding mode prediction information to be used for the color components of the macroblock layers as taught by Sekiguchi in order to improve the decoding of color components of macroblock layers.

In regards to claim 5, the limitations of claim 1 have been addressed. Lee discloses wherein coding parameters in the first and second set of coding parameters include at least one of motion parameters for inter-prediction ([0073] Motion prediction refers to prediction of an enhancement layer or current layer motion vector from a base layer motion vector. Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector. Otherwise, if the motion prediction flag is set to 0, the base layer motion vector is not referred to.), an intra coding parameter, and subdivision information that specifies how a coding block is to be sub-divided ([0152] partition information).
In regards to claim 7, the limitations of claim 1 have been addressed. Lee discloses wherein the inter-plane interchange information signals whether a second intra coding parameter of the second set of coding parameters is to be derived ([0073] Thus, if a motion prediction flag, labeled motion_prediction_flag, is set to 1, an enhancement layer motion vector is predicted by referring to a base layer motion vector.) based on a first intra coding parameter of the first set of coding parameters ([0166] the enhancement layer decoder 700 shown in FIG. 17 performs decoding using Intra BL prediction from a base layer frame).

Claim 8 lists all the same elements of claim 1, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8. 

Claim 9 lists all the same elements of claim 2, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9. 

Claim 10 lists all the same elements of claim 3, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 4, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 5, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12. 

Claim 14 lists all the same elements of claim 7, but in encoder form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claims 1 and 2, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claims 1 and 2 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 2, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claim 4, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 5, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 18. 

Claim 20 lists all the same elements of claim 7, but in data stream form rather than decoder form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.